DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5 and 6 are pending and currently under consideration for patentability.   
Claim 4 has been cancelled. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Amendments to overcome the claim objections for informalities are accepted by the examiner.  Accordingly, the previously applied claim objections have been withdrawn.
Amendments to overcome the 112(b) rejections regarding the phrase “separated by a distance of 50 centimeters”, “about” and “clamp type” are accepted by the examiner.  Accordingly, the previously applied claim objections have been withdrawn.

Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive.  The applicant argues that Johnson (US Patent No. 5469145A) is unusable for the rejection due to a lack of supporting member.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Though Johnson fails to disclose a supporting member, Dougherty (USPGPUB 2016/0125759) A1) is utilized as a secondary reference teaching a urine detection system (paragraph 0043) (figure 5) comprising: a clamp-type supporting member (housing, 514)  (paragraph 0053). it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the supporting member of Johnson in view of Ales to include a clamp-type support to that disclosed by Dougherty to secure the mechanical and electrical connection (Dougherty, paragraph 0053), since the clamp is responsible for housing the sensor, and electronic components of the diaper.   Therefore, Johnson is still usable even though a supporting member is not disclosed. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Previously unclaimed matter is entitled to a new search over prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent No. 5469145A) in view of Ales (USPGPUB 2008/0269702 A1), in view of Dougherty (USPGPUB 2016/0125759 A1), in view of Berland(USPGPUB 20080125733 A1).
Regarding Claim 1, Johnson teaches a urine-detection device (abstract) comprising: a tape strip (adhesive strip, 15)  equipped with two parallel, longitudinal metallic conductors (metal conductors 18 and 19) (Figure 2) close to a pre-marked fold (column 3, line 48), near an area a configured for connecting a unit formed by a support (electrical contacts, 33 and 34) and the an emitter sensor (detector circuit, 32) (figure 2), which produces in-situ visual warnings by means of LEDs (paragraph 32) when a control button (button shaped housing, 114) is pressed and which is programmed to continually transmit data to a control center panel by means of a wireless connection (paragraph 32: remote receiver), to facilitate normality information and information regarding the a need for attention due to a presence of urine (abstract), wherein the emitter sensor (32) internally houses an electronic circuit for reading the resistors between the conductor (spaced conductors 18 and 19) (figure 2), an alarm generator/emitter (alarm, 35) and a power supply battery (battery, 31) externally presenting the control button (114), one, two, or more indicator LEDs (paragraph 32), and two connection terminals (conductive guides, 24 and 25) operating while inserted in a member for immobilizing the supporting member on a garment (adhesive patch, 122) (figure 10).
However, Johnson fails to teach a resistor connecting the two conductors and a resistor of around 90 kohms. Ales teaches an absorbent article and signaling device within (abstract) comprising: which a resistor (210) is connected by means of superposition, adhesion or printing (paragraph 047), the resistor being situated at one end between two conductors (100 and 102) (figure 2 and 3). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the adessive strip of Johnson to include a resistor similar to that disclosed by Ales in order to complete the electrical circuit for the desired signaling device (Ales, paragraph 0048).
However, Johnson and Ales fail to teach the supporting member as a clamp-type support. Dougherty teaches urine detection system (paragraph 0043) (figure 5)comprising: a clamp-type supporting member (housing, 514)  (paragraph 0053). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the supporting member of Johnson in view of Ales to include a clamp-type support to that disclosed by Dougherty to secure the mechanical and electrical connection (Dougherty, paragraph 0053), since the clamp is responsible for housing the sensor, and electronic components of the diaper. 
Johnson, Ales and Dougherty fail to teach wherein removal of the supporting member from the garment triggers a signal from the alarm generator/emitter that differs from signals indicating a wet or dry condition of the garment. Berland teaches a method for detecting and conveying an alarm signal, when an absorbent article is unfastened (abstract) wherein removal of the supporting member from the garment triggers a signal from the alarm generator/emitter (paragraph 0057 and 0061) that differs from signals indicating a wet or dry condition of the garment (paragraph 0013). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the clamp of Dougherty to include alarm when the clamp is removed similar to that disclosed by  so that a nurse or aid can be alerted that the clamp must be secured (Berland, paragraph 088). Johnson already utilizes an alarm system to provide an audible indication of urination by the infant or wearer (paragraph 7) and provides motivation to one having ordinary skill in the art to provide additional alarms.
Regarding Claim 5, Johnson in view Ales, Dougherty, and Berland teaches the urine-detection device according to claim 1. Johnson teaches wherein the conductors (18 and 19) of the tape strip establish contact with the emitter sensor (32) through the connection terminals (24 and 25)(DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS: Paragraph 7).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent No. 5469145A) in view of Ales (USPGPUB 2008/0269702 A1), Dougherty (USPGPUB 2016/0125759 A1), and Berland(USPGPUB 20080125733 A1), applied to claim 1 above, in further view Keston (US 3485587 A), as evidenced by Riyoukei (JP 2007240470 A).
Regarding Claim 2, Johnson in view Ales, Dougherty, and Berland teach the urine-detection device according to claim 1. Ales teaches pre-marked folds and cuts (discontinuity, 104) (figure 2). However, Johnson and Ales fail to teach a tape strip presented as a wound tape roll and in which the resistors are separated by a distance of 50 centimeters. Keston teaches a diagnostic indicator (abstract) wherein the tape strip with adhesive tape is presented as a wound tape roll (paragraph 24).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the adessive strip of Johnson in view of Ales to include a wound tape roll similar to that disclosed by Keston to promote convenience when dispensing the tape (Keston, paragraph 24).  
Johnson, Ales, Dougherty and Berland and Keston disclose the claimed invention except for the segments having a length of 50 centimeters. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the length of the segments disclosed by Johnson, Ales, Dougherty and Berland and Keston to be 50 centimeters in length, since such a modification would have involved  a mere  change  in the  size  of  a component.  A change in size is generally recognized as being within  the level of ordinary skill in the art.  In re Rose,  105 USPQ 237 (CCPA 1955). In addition, Riyoukei (JP 2007240470 A), teaches a resistance value measured per 50 cm for a leakage sensor.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent No. 5469145A) in view of Ales (USPGPUB 2008/0269702 A1) , Dougherty (USPGPUB 2016/0125759 A1), and Berland(USPGPUB 20080125733 A1) applied to claim 1 above, in further view of Okada (US 4704108 A).
Regarding Claim 3, Johnson in view Ales, Dougherty, and Berland teach the urine-detection device according to claim 1. Johnson teaches two conductors (18 and 19), which are integrally joined together by one of their faces (15) (figure 2), and wherein an opposite face of the tape has an adhesive layer (20). However Johnson fails to disclose wherein the tape strip made of textile material, plastic material, or non-woven fabric, and an adhesive layer being continuous or discrete due to the presence of notches or lines to increase its permeability. Ales teaches wherein the tape strip (conductive material, 100 and 102) is made of textile material (paragraph 0037), plastic material, or non-woven fabric, and an adhesive layer (100 and 102)  being continuous or discrete due to the presence of notches (discontinuity, 104) or lines to increase its permeability (figure 2).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the conductive material of Johnson in view of Ales, Dougherty, and Berland to include a textile material and the presence of notches similar to that disclosed by Ales to allow for both discontinuity and to couple the conductive element (Ales, paragraph 0038). Further, Johnson, Ales  Dougherty, and Berland fail to teach conductors made of copper, aluminum, steel, or a similar metal.
Okada teaches a water content sensing diaper comprising: conductors in which their faces, are made of aluminum (column 4, line 60).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the conductive strips of Johnson in view of Ales, Dougherty, and Berland to include aluminum similar to that disclosed by Okada so that the material is both conductive and malleable. 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent No. 5469145A) in view of Ales (USPGPUB 2008/0269702 A1), Dougherty (USPGPUB 2016/0125759 A1), Berland(USPGPUB 20080125733 A1) and Okada (US 4704108 A), applied to claim 3 above, in further view Prioleau (US 2013/0041334 A1) as evidenced Riyoukei (JP 2007240470 A). 
Regarding Claim 6,  Johnson in view Ales, Dougherty, Berland, and Okada teach the urine-detection device according to claim 3.  Johnson fails to teach a device wherein the tape strip is presented in segments. Ales teaches a device wherein the tape strip (232 and 234) is presented in segments (plural gaps in strip, 104) (figure 2).  Johnson in view of Ales discloses the claimed invention except for the segments having a length of 50 centimeters. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify matter of design choice to design the segments to a length of 50 centimeters since such a modification would have involved  a mere  change  in the  size  of  a component.  A change in size is generally recognized as being within  the level of ordinary skill in the art.  In re Rose,  105 USPQ 237 (CCPA 1955). In addition, Riyoukei (JP 2007240470 A), teaches a resistance value measured per 50 cm for a leakage sensor. 
Johnson, Ales, Dougherty, Berland, and Okada fail to teach a protective layer for the adhesive layer. Prioleau teaches the adhesive layer (substrate, 414) (figure 4) being protected with a protective sheet of paper or plastic (paragraph 0046).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the adhesive layer of Johnson in view of Ales, Dougherty, Berland, and Okada to include a protective sheet to that disclosed by Priorleau to secure the mechanical and electrical connection (Dougherty, paragraph 0053). In order to improve storage of the adhesive tape. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/KATE ELIZABETH STRACHAN/               Examiner, Art Unit 3781      
	/ANDREW J MENSH/               Primary Examiner, Art Unit 3781